380 U.S. 125 (1965)
CITY OF CORONADO ET AL.
v.
SAN DIEGO UNIFIED PORT DISTRICT ET AL.
No. 763.
Supreme Court of United States.
Decided March 1, 1965.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, FOURTH APPELLATE DISTRICT.
George A. Blackstone for appellants.
Aaron W. Reese and Burnham Enersen for San Diego Unified Port District et al., and Thomas C. Lynch, Attorney General, and Ariel C. Hilton, Deputy Attorney General, for the State of California, appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.